Citation Nr: 1300962	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  10-13 572A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1.  Entitlement to service connection for bilateral pes planus (flat feet).

2.  Entitlement to service connection for bilateral heel spurs.

3.  Entitlement to service connection for arthritis of the knees.

4.  Entitlement to service connection for arthritis of the ankles.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to December 1955.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his April 2010 substantive appeal (on VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge of the Board.  The hearing was scheduled for October 17, 2012, but the Veteran failed to appear for the proceeding so was marked a "no show."  38 C.F.R. §§ 20.700(e), 20.704(d) (2012).  He since has submitted a statement in support of claim (VA Form 21-4138) through his representative that was signed and dated on October 30, 2012, and received at the RO on October 31, 2012, and at the Board on January 2, 2013, explaining why he had failed to appear for his hearing.  The gist of his statement alleged that he had not received notification of his hearing until October 20, 2012, so not until after it was scheduled to be held.  He therefore asked to have his hearing rescheduled for sometime after April 1, 2013, once he returned home from out of town for the winter months.  The Board is granting this motion to reschedule his hearing since he has shown the required good cause for failing to appear at his previously scheduled hearing.  But the Board is only rescheduling the hearing as concerning his claim for arthritis of his ankles since there is sufficient evidence, already of record, allowing the Board to go ahead and grant his claims for flat feet, arthritis of his knees, and bilateral heel spurs.  The granting of these claims represents a full, not partial, award of the requested benefits for these claimed disabilities, so he is not prejudiced by the Board going ahead and granting these claims without first permitting him to testify at this additional hearing concerning them.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The remand of his remaining claim for arthritis of his ankles to the RO, to reschedule his hearing, will be via the Appeals Management Center (AMC) in Washington, DC.

Please also note the Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran admittedly had flat feet when beginning his military service, so a pre-existing condition, but it was as likely as not permanently exacerbated during his service beyond its natural progression by his level of physical activity, especially prolonged and excessive marching during his basic training.

2.  He also now has arthritis of his knees and bilateral heel spurs that are as likely as not additional consequences of the permanent worsening of his flat feet while in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, his military service chronically aggravated his pre-existing flat feet.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2012).

2.  Also resolving all reasonable doubt in his favor, the arthritis of his knees and bilateral heel spurs are proximately due to, the result of, or aggravated by his bilateral flat foot disorder, so secondarily related to his service by way of this service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012); Allen v. Brown, 7 Vet. App. 439, 448 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Usually, before addressing the underlying merits of a claim, the Board is required to ensure that VA's duty-to-notify-and-assist obligations have been satisfied under the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  This discussion is unnecessary here, however, because the Board is fully granting these claims for flat feet, knee arthritis, and heel spurs.  That is to say, even if, for the sake of argument, these preliminary obligations have not been met, this still ultimately would be inconsequential and, therefore, amount to no more than nonprejudicial, i.e., harmless error. 38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that VCAA notice and assistance errors are not presumptively prejudicial; instead, this determination is made on a case-by-case basis.  And as the pleading party, the Veteran, not VA, has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility in this particular instance.

II.  Analysis

Service Connection

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the claimed disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report on things he can observe and feel through the senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).


Every Veteran is presumed in sound condition (physical and mental health) when entering service, except for deformities noted at time of time of acceptance into service.  38 U.S.C.A. § 1111.  This presumption of soundness attaches where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).  The only prerequisite for application of this presumption of soundness when entering service is that the military enlistment examination be free and clear of the now claimed disability.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).

If the condition now at issue was not noted when entering service, then to rebut this presumption of soundness VA (not the Veteran) must show by clear and unmistakable evidence both that the condition pre-existed service and that it was not aggravated during or by his service beyond its natural progression.  VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Hence, there is a two-pronged test.

If, on the other hand, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  In that case, however, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  And independent medical evidence generally is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). (all holding that mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  Only if a Veteran shows a chronic (meaning permanent) worsening of his pre-existing condition during his service would the presumption of aggravation apply and, in turn, require VA to then show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

But having said that, according to 38 C.F.R. § 3.303(c), in regards to pre-service disabilities first noted in service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established no additional or confirmatory evidence is necessary.  Section 3.303(c) goes on to indicate this determination includes situations where the manifestation of symptoms of chronic disease from the date of enlistment, or so close thereto, that the disease could not have originated in so short a period will establish 
pre-service existence thereof.  

Consider also that congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306. The Court indicated that support for this position could be found in VA's regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities (Rating Schedule).

Also according to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect."  See id; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a "disease", an opinion may be required as to whether it was as likely as not aggravated by his period of active service beyond its natural progression.  If instead the claimed disorder is a "defect", an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during his military service that resulted in disability apart from the congenital or developmental defect.


Ultimately, the determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  The Veteran acknowledges he had flat feet before entering service in 1953, but he maintains this pre-existing condition nonetheless was worsened appreciably by his service, such as on account of the extensive marching performed during his basic training.  Additionally, he contends that the arthritis in his knees as well as his heel spurs are the result of the chronic worsening of his flat feet while in service.

An October 2009 VA examination report list a diagnosis of bilateral pes planus (flat feet).  March 2001 and October 2007 X-ray reports confirm he had mild degenerative changes of his knees, so arthritis.  And his October 2009 VA examination additionally noted his heel spurs.  Thus, he has established he has each of these claimed disabilities, which is the most fundamental requirement of these claims; else there necessarily could not be valid claims because there would not be any present disability to relate or attribute to his military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The determinative issue in deciding these claims, therefore, instead turns on whether these present-day disabilities are related or attributable to his military service as he is alleging, including, in the case of his flat feet, aggravated by his service beyond the condition's natural progression.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in [or aggravated by] service.").

Regarding in-service incurrence or aggravation or a relevant disease or an injury, a May 2008 RO memorandum indicates the Veteran's service treatment records (STRs) are unavailable and presumed destroyed in a 1973 fire at the National Personnel Records Center (NPRC), which is a military records repository.  When, as here, STRs are lost or missing through no fault of the Veteran,  VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule and to explain the reasons and bases for its decision  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Given the already unsuccessful attempts to obtain these records, the Board finds that additional attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) and (3).  But missing STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have medical nexus evidence supporting his claim by suggesting a correlation between his currently claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  So missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

As reason for accepting that his currently claimed disabilities are the result of aggravation of his pre-existing pes planus while in service, the Veteran maintains that his basic training was the only time he spent walking and marching excessively, as the remainder of his military career, as well as post-service occupation, consisted entirely of a desk job as an auditor.  So to try and establish this relevant injury in service and compensate for the absence and destruction of his STRs, he submitted statements dated in May 2009 from fellow servicemen attesting that he had problems with his flat feet while in service and resultantly often had to seek medical care.  See Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the obligation to assist a Veteran in developing facts pertaining to his claim in a case in which STRs are presumed destroyed includes the obligation to search for alternative records, such as by having him obtain buddy statements and/or complete and return National Archives (NA) Form 13055).  Both of the statements reference a specific weekend when he was restricted to his barracks so he could rest his feet from the extensive marching.  

Thus, despite the absence of any official documentation of complaints or treatment for his flat feet while in service given the absence of his STRs, he and the others who have submitted statements on his behalf are competent to comment on his duties and responsibilities in service, including his apparent need for the duty limitation.  And their statements and testimony concerning this also is credible, so ultimately probative, since they are competent to report on what occurred during their service because their testimony regarding their firsthand knowledge of a factual matter is competent, and since their lay testimony is uncontroverted and there in no inherent reason to doubt their credibility.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  The Board, therefore, finds that their lay statements regarding the status of his flat feet while in service, as well as the amount of marching required during service, since both competent and credible and consistent with the circumstances, conditions and hardships of his service, have probative value and warrant conceding his flat feet condition - even if as seemingly conceded pre-existing his service - nonetheless worsened during his service beyond its natural progression.  38 U.S.C.A. § 1154(a).  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See, too, Gardin v. Shinseki, 613 F.3d 1374, 
1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006))); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 )1995).

It further warrants mentioning that a May 2009 letter from the Veteran's treating VA physician noted the Veteran had bilateral flat feet that had existed since before entrance into service but that caused him considerable pain and discomfort from the prolonged marching done in training [while in service], which had continued to the present day to cause him pain and discomfort.  This commenting VA physician surmised that the stresses of prolonged marching done in the military more likely than not had contributed to the present state of disability.

In contrast, an October 2009 VA compensation examination for the Veteran's feet noted his acknowledgment that he had flat feet prior to service but that had caused him considerable discomfort during his first six months in the military, during training, resulting in him being on sick call multiple times and bed rest on weekends.  The VA examiner confirmed the diagnosis of bilateral pes planus (flat feet).  But he concluded it was less likely than not (less than 50-percent probability) that the Veteran's foot condition, which had existed prior to his service, was worsened by his military service more than normal progression.


As for the Veteran's bilateral knee claim, an April 2009 statement from a VA Rheumatology fellow noted that, with regards to the degenerative joint disease, i.e., arthritis, in his knees, "there is a chance more likely than not that his arthritic condition may have been caused by his flat feet condition that was causing him problems during his military service."

So that medical statement secondarily relates the arthritis affecting the Veteran's knees to his military service by way of the flat feet - that is, by implementing the flat feet in the eventual development of this arthritis.  Thus, there is this chain link of causation relating this additional disability to the Veteran's military service.

Conversely, the October 2009 VA examination accepted that the Veteran had arthralgia in both knees, but noted there were little objective findings to correlate his chronic condition of flat feet and secondary causation with regards to his knees.  Therefore, according to this VA compensation examiner, the Veteran's bilateral knee condition is less likely than not secondary to his flat feet.

Because previous examinations had not addressed his claim for bilateral heel spurs, a March 2010 VA addendum opinion was requested.  The October 2009 VA examiner resultantly opined in March 2010 that the heel spurs were a consequence of flat feet as the plantar fascia pulls and a spur forms and since the Veteran's flat feet were exacerbated by military service it was as likely, at least 50 percent probability, that his spurs were service related.

These inherent contradictions between the October 2009 VA examiner's initial statements regarding the etiology of the Veteran's flat feet and the subsequent March 2010 addendum opinion were addressed in a March 2010 email exchange, wherein the examiner noted that leaving service and advancing age were what had exacerbated the Veteran's condition.  The opinion nevertheless was not particularly clear, including insofar as providing discussion of its underlying medical rationale, which is where most of the probative value of an opinion is derived.  See, e.g., Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  According to the holdings in Neives Rodriguez, when determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Here, obviously, given the absence of a substantial portion if not all of the records concerning the Veteran's service, these opinions were based on the history he recounted to these doctors, himself, regarding his experience in service and the many years since.  However, in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court clarified that the Board may not disregard a favorable medical opinion solely on the rationale that it was based on a history given by the Veteran.  Rather, as the Court explained further in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  When deciding claims, the Board has to make an express credibility finding regarding lay evidence, such as testimony and statements the Veteran proffers.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated that where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation, during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  The Veteran has reported experiencing pain on account of his flat feet continuously since his military service, dating back to his basic training.  And, as already explained, there is no inherent reason to doubt either his credibility insofar as him purportedly having had flat feet prior to service or in the prolonged marching of his basic training having exacerbated his pre-existing condition beyond its natural progression.  There also is medical evidence in the file supporting this notion.  Hence, resolving all reasonable doubt in his favor, it is at least as likely as not that his flat feet, even if pre-existing his service, were exacerbated by the prolonged and excessive marching he had to do during his basic training, and further that the arthritis now affecting his knees and bilateral heel spurs are additional results or consequences of the worsening of his flat feet while in service.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).

The Board finds particularly significant the positive opinions provided in April 2009, May 2009, and March 2010 concluding that his flat feet were exacerbated by prolonged marching in service, and that the arthritis in his knees and heel spurs were complications of his flat feet, so secondarily related to his service.  The VA examiners noted the Veteran's history and lay statements concerning his feet and knee problems and based their opinions on a review of this evidence.  As their opinions were fully informed, fully articulated, and supported by a reasoned analysis, the Board assigns a lot of probative value to them.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

The Board therefore is granting all of these claims because the medical and lay evidence supporting them is at least as probative as that against them, if not more so.  38 C.F.R. § 3.102.



ORDER

The claims for service connection for flat feet and for arthritis of the knees and bilateral heel spurs as secondary consequences are granted.


REMAND

As already alluded to, n his April 2010 substantive appeal, on VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge of the Board.  On September 14, 2012, the RO sent him a letter notifying him that his videoconference hearing before the Board had been scheduled for October 17, 2012.  He was a "no show", however, so failed to report for his scheduled hearing.

He since has submitted a statement in support of claim (VA Form 21-4138) through his representative that was signed and dated on October 30, 2012, and received at the RO on October 31, 2012, and at the Board on January 2, 2013, explaining why he had failed to appear for his hearing.  The gist of his statement alleged that he had not received notification of his hearing until October 20, 2012, so not until after it was scheduled to be held.  He explained that he is 80 years old and lives in a rural area that is approximately 100 miles from his post office box.  He said his relatives live in the area where his post office box is located and take care of most of his mail, such as paying his bills.  He added that once a month he visits with his relatives and gets his mail and that once a month a relative visits him and brings him his mail.  So, typically, he receives his mail every two weeks.  Unfortunately, though, in this particular instance, at the time the written notification was sent to him he was unable to visit with his relatives and his relative that usually brings him his mail was out of town on an extended vacation.  So, if possible, he indicated that he would like to have his videoconference hearing rescheduled for sometime after April 1, 2013, that it, after he returns home to Illinois after going out of town for the winter months.

As he has shown the required good cause for failing to attend his scheduled hearing, the Board is granting his motion to reschedule the hearing for a later date.  But as already explained, the hearing need only concern his sole remaining claim of entitlement to service connection for arthritis of his ankles since in this decision the Board already has fully granted all of his other claims.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704.

Accordingly, this remaining claim is REMANDED for the following action:

Reschedule the Veteran's videoconference hearing for sometime after April 1, 2013.  Notify him of the date, time and location of this rescheduled hearing.  Put a copy of this letter in his claims file.  If, for whatever reason, he changes his mind and elects not to have this hearing or fails to report for it on the date scheduled, then also document this in his claims file.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


